Title: From Thomas Jefferson to John Adams, 17 December 1777
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Wmsbgh. Dec. 17. 1777.

Congress will receive by this post our approbation of the Confederation. It passed the house of Delegates on Monday and the Senate on Tuesday last. Tho’ our house of delegates is almost wholly of those who are truly zealous, yet there have ever been a few who have endeavored to throw obstructions in our way. Objections to this important instrument came therefore not unexpectedly. The most difficult articles however were surmounted by the spirit of the house, determined to secure if possible the union of the states. One objection only, stuck with them. It was urged that by the 9th. article reserving to congress a power ‘of entering into treaties and alliances’ with the proviso immediately following that they should not give to foreigners an exemption from such imposts as should be paiable by natives; the congress would have the whole regulation of our trade, and consequently might grant a monopoly of it: and it was intimated that such a measure had been in contemplation; and might be given away by those states, which have no staple, as the price of commercial privileges to them. Some warm members kindled at this idea, and all seemed to be struck with it. The advocates however for the confederation insisted that Congress would have no such power by the confederation: that a power to treat, did not include ex vi termini a power to pass away every thing by treaty which might be the subject of a treaty; and consequently no more gave such power over our commerce than over every thing else; that the inference from the proviso was merely an implication and that congress were by that instrument to derive no powers by implication or construction, but such only (art. 2) as were expressly delegated to them: that by the 2d proviso in the same 9th. clause allowing each legislature to prohibit the exportation of any article to all places, an inference arose in our favor that we might prohibit it to certain places, and consequently to the very place making title to the monopoly: that it appeared Congress themselves did not suppose these words gave them so very ample a power over trade, because in a subsequent part they reserve in express terms a right of regulating our trade with the Indians. This reasoning removed the difficulty and satisfied the house that the instrument would give to congress no such powers. Yet there remains a great anxiety that an article so important should not be laid down in more express terms, and so as to exclude all possible doubt; and a fear that at some future day such a power should be  assumed. As I am myself of opinion the instrument gives no such powers, I naturally conclude congress had them not in contemplation, and consequently that they would have no objections to pass an explanatory vote declaring that the Confederation will give them no such powers. If the confirming in their affections an assembly which have ever witnessed the highest respect for congress, would be an object with them, I know nothing which would produce that effect more powerfully than such vote passed before the final ratification of the instrument. Knowing your candour I have taken the liberty of mentioning this subject to you, that if you should think it worthy your attention you may favor it with the assistance of your abilities.
I greatly fear your requisition of money by quarterly paiments will be impracticable here. Our counties are so large that an annual collection is as much as we ever attempted to complete. Our people too are quite unaccustomed to be called on oftener than once a year. We are proceeding to make good our numbers in the feild by a draught. I am Dr. Sir with every sentiment of esteem Your friend & servt.,

Th: Jefferson

